SANBORN, Circuit Judge
(dissenting). It is conceded that, if there was any substantial evidence that the negligence of the railway company was the proximate cause of the injury of the engineer of the passenger train, that question was for the jury. It is, however, equally true that if there was no such evidence the question was for the court, and it was the duty of the latter to instruct the jury to return a verdict for the defendant. Railroad Co. v. Elliott, 55 Fed. 949, 954, 5 C. C. A. 347, 352, 12 U. S. App. 381, 390, 20 L. R. A. 582; Railroad Co. v. Reeves, 10 Wall. 176, 19 L. Ed. 909; Scheffer v. Railroad Co., 105 U. S. 249, 252, 26 L. Ed. 1070; Jenks v. Inhabitants of Wilbraham, 11 Gray, 142; Durham v. Musselman, 2 Blackf. 96, 18 Am. Dec. 133; Morrison v. Davis, 20 Pa. 171, 57 Am. Dec. 695; Denny v. Railroad Co., 13 Gray, 481, 74 Am. Dec. 645; Dubuque Wood & Coal Ass’n v. City & County of Dubuque, 30 Iowa, 176; Hoag v. Railroad Co., 85 Pa. 293, 298, 299, 27 Am. Rep. 653; West Mahanoy Tp. v. Watson, 112 Pa. 574, 3 Atl. 866, 56 Am. Rep. 336; Read v. Nichols, 118 N. Y. 224, 23 N. E. 468, 7 L. R. A. 130; Railway Co. v. Mutch (Ala.) 11 South. 894, 21 L. R. A. 316, 38 Am. St. Rep. 179.
. 1. Conceding for the moment that the railway company was guilty of negligence in failing to place a headlight on the rear of the helper engine (and this was the only negligence charged), the undisputed facts conclusively prove that this negligence was neither the proximate nor the concurring cause of the accident, and that the negligence of the fellow servant, — of the engineer of the helper engine, —in disobeying his rules and placing his engine on the track on the time of the passenger train, was the sole proximate cause of the injury. This is the test: If the failure to provide the headlight could not have caused the accident without the negligence of the fellow servant, the engineer on the helper, in violating his rules, then the failure to provide the headlight was neither the proximate nor the concurring cause of the injury. The proximate or concurring cause is that cause which will naturally and probably produce the accident or result without the interposition of any new and independent cause which turns aside, the natural sequence of events and produces the effect. The absence of a headlight on the back of the helper engine never could have produced a collision between this engine and the passenger engine if the new and independent cause, the negligence of the engineer in disobeying his rules, had not interposed to place the helper engine on the track on the time of the passenger train. As long as that negligence failed to intervene, the absence of the headlight was as harmless in the night as in the day time, on the side track as in the roundhouse. Eailway companies establish rules which require their engineers to keep the headlights of their engines burning while they are operating them in the night. An engineer fails to comply with these rules, and the absence of a burning headlight on his engine causes an injury to his fellow servant. But the railway company is not liable for this injury, because it had the right to rely on the legal presumption that the engineer would do his duty, and would obey the rules it had established, and if he had done so the injury would not have been inflicted. Such an accident *444is the result of a néw and independent cause, — the omission of the engineer to obey the rules, — which the company could neither foresee nor anticipate. • In the case at bar the company established positive rules which required the engineer of the helper engine to keep his engine off of the track and of the time and out of the way of the passenger train, and it informed him of the time of that train. If he had obeyed the rules, the absence of a headlight on the back of his engine could not possibly have caused or contributed to the accident which resulted. The case stands in exactly the same situation in which it would have been if the engineer had been ordered to lock his engine in the roundhouse, and in disobedience of that order he had placed it on the track in the way of the passenger train. A headlight on the rear of the engine was no more necessary to protect against a collision between the two engines, under the orders which required the engineer of the helper to keep his engine off the time of the passenger train, than it would have been if he had been required to keep it in the roundhouse. The company had the right to reckon upon an obedience to its rules, and to rely upon the fact that while these rules were obeyed the natural and probable result of the absence of a headlight on the rear of the helper engine could not produce, nor assist to produce, a collision between that engine and the passenger train; and the accident which happened could not be anticipated as the natural and probable result of the absence of the headlight. Bish. Noncont. Law, § 42, says:
“If after the cause in question lias been in operation some independent force comes in and produces an injury, not its natural or probable effect, the-, author of the cause is not responsible.”
The absence of, the headlight had been in operation for years. It had never produced an accident between Mirage and Hot Springs, and it never could have produced one on the tracks of this railroad without the intervention of the new and independent negligence of the fellow servant.
Wharton says:
“Supposing that, had it not been for the intervention of a • responsibly third party, the defendant’s negligence would have produced no damage to-the plaintiff, is the defendant liable to the plaintiff? This question must be answered in the negative, for the general reason that causal connection between negligence and damage is broken by the interposition of responsible-human action. I am negligent on a particular subject-matter as to which I am not contractually bound. Another person, moving independently, comes in, and either negligently or maliciously so acts as to make my negligence injurious to a third person. If so, the person so intervening acts as a nonconductor, and insulates my negligence, so that I cannot be sued for the mischief which the person so intervening directly produces. He is the one who is liable to the person injured.” Whart. Neg. § 134.
The following authorities, among. others, sustain the foregoing-propositions: Railroad Co. v. Barry, 84 Fed. 944, 950, 28 C. C. A. 644, 650, 56 U. S. App. 37, 47; Railroad Co. v. Elliott, 55 Fed. 949, 952, 5 C. C. A. 347, 350, 12 U. S. App. 381, 386; Finalyson v. Milling Co., 67 Fed. 507, 512, 14 C. C. A. 492, 496, 32 U. S. App. 143, 151; Railway Co. v. Bennett, 69 Fed. 525, 16 C. C. A. 300, 32 U. S. App. 621; Railway Co. v. Callaghan, 56 Fed. 988, 993, 6 C. C. A. 205, 210, 12 U. S. *445App. 541, 550; Railway Co. v. Moseley, 57 Fed. 921, 926, 6 C. C. A. 641, 646, 12 U. S. App. 601, 609; Insurance Co. v. Melick, 65 Fed. 178, 184, 12 C. C. A. 544, 550, 27 U. S. App, 547, 557; Goodlander Mill Co. v. Standard Oil Co., 63 Fed. 400, 11 C. C. A. 253, 24 U. S. App. 7, 27 L. R. A. 583; Laidlaw v. Sage, 158 N. Y. 73, 98-102, 52 N. E. 679; Trewatha v. Milling Co., 96 Cal. 494, 500, 28 Pac. 571, 31 Pac. 561.
2. But it was not, in my opinion, negligence on the part of the railway company to operate this helper engine without a headlight on its rear. The company established rules which, if obeyed, rendered it impossible for the presence or absence of such a headlight to have any effect whatever upon the probability or possibility of a collision belween this engine and the passenger train. It had the right to presume that these reasonable rules would be complied with, and it is not negligence for the railway company to fail to provide means for preventing accidents which will result from the violation of its rules. See the cases cited last above.
3. A Mr. Smith, a witness for the plaintiff, testified on direct examination that he had been an engineer of the Southern Pacific Company for about 22 years; that he could see an ordinary white light from such a sized lantern as that placed on the rear of the helper engine a mile under ordinary conditions, hut that it would be very hard to distinguish this light on the night in question, because it might he on something else. On cross-examination the court refused to permit him to answer this question:
“You speak of not being as likely in looking back to toll whether this is a white light; it might be somewhere else; it might be some other thing. But if you were perfectly familiar with the road, and you saw that light upon the line of road, and you knew where the road ran, would it be a warning to you if you saw that light there?”
This was proper cross-examination upon a very material, yea, a crucial, point in the case, and the court should have permitted the question to be answered.
4. A witness who was qualified to answer the question, by knowledge of the rules and of the. condition of the engine, was asked whether the helper engine was equipped according to the rules of the company, and answered that it was. The court struck out the answer because it called for the conclusion of the witness. In my opinion, the answer should have been received, and constituted proper expert testimony.
For the reasons which have ‘been stated, but chiefly because there was no evidence that the railway company was guilty of any negligence which was either the proximate or concurring cause of the collision, the court below should have instructed the jury to return a verdict in its favor, and the judgment below should be reversed, and the case remanded for a new trial.